Citation Nr: 1455609	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  04-04 607	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from July 1981 to July 1984, and from December 1985 to August 1987.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2004 rating decision that, inter alia, denied the Veteran's claim for a TDIU.  A notice of disagreement (NOD) was received in September 2004 and a statement of the case (SOC) was issued in April 2005.  A substantive appeal was received in May 2005. In October 2005, the RO continued the denial of the claim (as reflected in a supplemental SOC (SSOC)).

In May 2006, the Veteran and his wife presented testimony during a Board hearing before the undersigned Veterans Law Judge in Washington, D.C; a transcript of that hearing is of record.

In November 2006, the Board remanded the claim for TDIU, as well as additional claims then on appeal, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After accomplishing further action, the RO continued to deny each claim that had been remanded (as reflected in a June 2009 SSOC). 

In September 2009, the Board again remanded the claims  then on appeal, to include the claim for a TDIU, to the RO via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, in a June 2011 rating decision, the RO/AMC awarded service connection for a psychiatric disability (major depressive disorder as secondary to the service connected aseptic meningitis with chronic headaches), representing a full grant of that benefit sought in connection with that claim.  However, the AMC continued to deny the remaining claims then on appeal, to include for a TDIU (as reflected in an August 2011 SSOC), and returned the matters then on appeal to the Board for further consideration.

In December 2011, the Board again remanded the claims then on appeal, to include the claim for a TDIU, to the RO via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claims on appeal, as reflected in a September 2012 SSOC, and returned the matters then on appeal to the Board for further consideration. 

In January 2013, the Board denied each claim  on appeal other than the  claim for a TDIU, which was remanded to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the RO/AMC continued to deny the claim for TDIU-the only issue remaining on appeal before the Board-(as reflected in a March 2013 SSOC), and returned the matter to the Board for further consideration.

Thereafter, in a June 2013,decision, the Board denied the claim for TDIU.  The Veteran appealed the Board's decision to  the United States Court of Appeals for Veterans Claims (Court).  By Order dated in September 2014, the Court granted a Joint Motion for Remand (Joint Motion) filed by representatives for the Veteran and the VA Secretary, vacating the June 2013 Board decision , and remanding the claim for a TDIU  to the Board for further proceedings consistent with the Joint Motion.  

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS)  files.  A review of the documents in the Virtual VA file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  The Veteran's VBMS file contains the Joint Motion, September 2014 Court Order, and materials pertinent to the litigation before the Court.  

For reasons expressed below, the claim for TDIU is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.



REMAND

In the Joint Motion, the parties (through their representatives) found the March 2013 VA examination relied upon by the Board in its June 2013 decision to be inadequate as follows: 

[T]he examiner did not comment on Appellant's
nonservice-connected psychiatric symptoms or whether it is medically possible to distinguish psychiatric symptoms and impairment among co-existing and nonservice-connected psychiatric disabilities-in particular, major depressive disorder and PTSD, as instructed [in the January 2013 Board remand.]  Moreover, neither medical opinion addressed whether Appellant's service-connected disabilities, in concert, render him unemployable.  

Given the above, the parties found that the March 2013 VA examinations failed to comply with the instructions of the January 2013 Board remand, and the Board was directed accomplish medical development of the claim which complies with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by "the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.") 

In light of the above, and consistent with the prior remand, the AOJ should afford the Veteran a VA examination to obtain competent information needed to evaluate the claim for a TDIU.  Notably, however, as recently clarified by the United States Court of Appeals for the Federal Circuity, the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the findings obtained on examination is not on whether the Veteran is unemployable due to his service-connected disabilities, but, rather, the functional impairment caused solely by his service-connected disabilities in concert.  VBA Fast Letter 13-13 (June 17, 2013).  Because the Veteran has both mental and physical service-connected disabilities under consideration, the Board finds that the examination should be conducted by a VA psychiatrist (an M.D.).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, shall result in denial of the claim for a TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the AOJ must obtain and associate with the claims file copies of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility. 

Prior to arranging for further examination in this appeal, to ensure that all due process requirements are met, and that the record is complete, the AOJ should give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim remanded by the Court, explaining that he as a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish, or furnish appropriate, current authorization for the AOJ to obtain, all outstanding records of pertinent, private treatment. 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the claim for a TDIU. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record. Specifically request that the Veteran furnish, or furnish current, appropriate authorization to obtain, outstanding records of pertinent, private treatment. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained or do not exist, notify the Veteran of the records that were not obtained or that do not exist, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or response(s) from each contacted entity have been associated with the claims file, or an appropriate time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination by a psychiatrist (an M.D.).  

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should reflect discussion of the Veteran's documented medical and psychiatric  histories and assertions.  

Based on examination findings and/or review of the claims file, as appropriate, the examiner should fully describe the combined functional effects of the Veteran's service-connected major depressive disorder and his residuals of aseptic meningitis with chronic headaches on the Veteran's ability to perform the mental and physical acts required for gainful employment.  

In so doing, the examiner, may take into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  The examiner must specifically address whether it is medically possible to distinguish the psychiatric symptoms attributable to, and impairment resulting from, co-existing service-connected and nonservice-connected psychiatric disabilities-in particular, major depressive disorder and post-traumatic stress disorder.  If not, the examiner should consider all psychiatric symptoms in addressing the Veteran's psychiatric impairment.  

All examination findings, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy (ies) of any correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent VA medical facility. 

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra. 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for TDIU.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for a TDIU, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

7.  If the claim remains denied,  furnish to the Veteran and his representative an appropriate supplemental SOC that documents consideration of any additional VA clinical records received since the last adjudication and that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




